[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan



Short Term Incentive Plan (STIP)
Non-Unionized Employees (Canada) and US Salaried Employees


Issuing Department: Human Resources


Policy Statement
Canadian Pacific offers a Short Term Incentive
Plan (the "Plan"), to recognize the contribution that each
regular, non-unionized and US salaried employee makes to the Railway’s
achievement of its business objectives.


 
 
Accountability
The Management Resources and Compensation Committee of the Board of Directors of
Canadian Pacific Railway (the "Committee") has complete authority to interpret
and define individual and group eligibility and to establish rules and
regulations required to properly administer the Plan. The Board may also
suspend, amend or terminate this Plan at any time.


On an annual basis, managers are responsible for guiding their employees in the
objective setting process. Managers must conduct regular progress reviews
throughout the year, evaluate performance against objectives at year end and
report results to Human Resources.


Employees are responsible for setting and striving to achieve their annual
performance objectives and for soliciting performance feedback from their
managers.


Human Resources is responsible for interpreting this policy, guiding its
administration and supporting employees and managers applying the policy.


Process and Application
 
Plan Year
The Plan Year runs from January 1 to December 31.
 
 


Employee Policy Manual        Effective with the 2014 Plan Year         1
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Eligibility
Regular employees who participate in the Company’s non-unionized compensation
program are eligible to participate in the Plan provided they join the Plan
prior to October 1st in their first year of participation.


Employees must complete three (3) months (65 working days) of cumulative active
service in the Plan year in order to be eligible for a STIP payout.
 
 
Transfers and Joint Ventures
Employees transferred or seconded to employers
participating in a joint venture with CP may be designated
as participants in the Plan by the Company.
 
 
Temporary Replacements
Unionized employees who temporarily assume a non-
unionized position will be eligible for STIP, provided the temporary assignment
commences prior to October 1st of the Plan year and has a minimum continuous
duration of three (3) months (65 working days) in the Plan year.
 
 
Plan Objectives
The objectives of the Plan are:


•    to tie a part of the employee’s compensation directly to CP's results;


•    to reward the achievement of individual and team objectives that support
CP's achievement of its annual business plans and long-term strategy; and


•    to maintain the competitiveness of CP's compensation program.


 
 
Ending Participation
Participation in the Plan ends when the employee reverts
to a unionized position at the Company’s request, retires or terminates their
employment with CP.


Employees who revert to a unionized position at their own initiative prior to
payout will not be eligible for a STIP award.
 
 


Employee Policy Manual        Effective with the 2014 Plan Year         2
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Target Award Levels
For each Plan Year the Committee establishes the
various classes of participants, the weighting of each
performance measure assigned to each class and the Target Award
Levels.  Employee level determines their Target Award Levels. Target Award
Levels are expressed as a percentage of annual salary and are the basis for
calculating STIP awards.
 
 
Weighting of Corporate Individual Components
Individual STIP awards are based on two components, individual and corporate.
STIP award payouts are based on an employee’s group and weighting category at
year end.


 The following table outlines the weighting for corporate and individual
performance for the various management levels in the organization:




     LEVEL CORPORATE    INDIVIDUAL
     Level A to F    75%                         25%
     Level 1               60%                         40%
     Level 2 to 6     50%                         50%






 
 


Employee Policy Manual        Effective with the 2014 Plan Year         3
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Assessing PMP Objectives
The individual component of STIP awards is tied directly to the individual’s PMP
objectives established under the Performance Management Program (PMP). A PMP
rating (from Unsatisfactory to Outstanding) will be assigned to each of the
individual’s PMP objectives.
The performance ratings are determined on the basis of three dimensions:


1.    achievement of objectives against the standards and measures established
for each objective;
2. context of performance throughout the year; and
3. peer clustering of employees into a distribution profile established by the
Company.


The context of performance dimension considers the “how” of the achievement and
adds a necessary judgmental component to the assessment process. The
demonstration of company values must be considered.


Taking the three dimensions into account, through the calibration process, an
overall PMP rating and an overall STIP attainment level, based on the scales
below, are determined for the employee’s individual performance component.




Overall PMP Overall STIP
Rating Attainment Level
Outstanding        170% - 200%
Exceeds        125% - 165%
Achieved          90% - 110%
Partially Achieved      50% - 85%
Unsatisfactory              0%


Employee Policy Manual        Effective with the 2014 Plan Year         4
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Potential Corporate Payout Levels
Annually, the Committee establishes the performance criteria, the weighting
assigned to each performance criterion and corporate performance target levels
for the STIP Program.


Each corporate performance criterion will have three levels of performance and
payout.




a)    Exceptional Level - 200% of Target Award Level assigned to the corporate
component where the actual CP performance meets or exceeds the exceptional level
established by the Committee;


b)    Target Level - 100% of Target Award Level assigned to the corporate
component where the actual CP performance meets the target level established by
the Committee;


c)    Threshold Level - 50% of Target Award Level assigned to the corporate
component when the actual CP performance level for the Plan Year is at the
threshold level established by the Committee; and


Where the actual CP performance falls between the threshold and exceptional
levels, the payout level will be prorated.


Where the actual CP performance falls below the threshold
level, no awards will be paid under the corporate component.
 
 
Corporate Hurdle
For each Plan Year, the Committee establishes a minimum level of corporate
performance, below the threshold level, called the corporate hurdle. If the
Company’s performance falls below this hurdle, no awards will be paid under the
individual or corporate components.


 
 
Individual Hurdle
If individual performance levels are unsatisfactory, no award will be paid to
the individual under the corporate or individual components.


In addition, the CEO has the discretion to not pay an award for the corporate
component in any individual instance.




Employee Policy Manual        Effective with the 2014 Plan Year         5
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

 
 
CP Net Loss
The Committee has the discretion to adjust the amount of awards so that payment
of awards under the Plan does not result in a net loss for CP. No awards will be
paid if CP has a net loss for the Plan Year.


Calculation of Awards
Awards are calculated by performing the following
calculation:


Target Award Level multiplied by the weighting for the individual component,
multiplied by the annual salary in effect at the end of the Plan Year,
multiplied by the STIP attainment level
added to 
the Target Award Level, multiplied by the weighting for the corporate component,
multiplied by the annual salary in effect at the end of the Plan Year,
multiplied by the weighting of the performance measure, multiplied by the payout
level. This calculation is repeated for each of the Company’s performance
measures.
For sample STIP calculations, see Appendix 1.
Payment of Awards
Awards to be paid out in any Plan Year, will be paid
as soon as possible after CP financial results are determined, the Committee has
approved a payout, and the participants’ performance has been assessed under
PMP.


 
 
Joining Plan Before October 1st
New entrants prior to October 1 of the plan year will have their award for that
year prorated based on the length of time they have been a member of the Plan.




 
Leaving the Plan Before April 1st
Employees who cease participation in the Plan prior to April 1 of the Plan Year
will not be eligible for any STIP Award for the Plan Year.
 
 


Employee Policy Manual        Effective with the 2014 Plan Year         6
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Leaves of Absence
Leaves of absence (LOA) are those periods when an
employee is not actively at work i.e. short or long term
disability, personal, maternity, parental, educational leaves.
Participants who take a leave of absence greater than 30
consecutive days (22 working days) during the year will have
their award prorated based on the length of time in active
service during the year.


Potential STIP Awards will be held for participants who take a personal
(non-medical or educational) leave of absence. Eligibility for STIP will be
determined at the end of the LOA. If the participant decides not to return it
will be considered a voluntary resignation and the participant will not be
eligible for a STIP Award. The payment of any STIP Award will only occur when
the participant returns from the LOA.
 
 
Transfers
Participants transferring on or after April 1st of the Plan Year to a position
to which this plan does not apply will have their award prorated based on the
length of time in the eligible position.
 
 
Termination without Cause
Participants whose employment is terminated by the
Company without cause on or after April 1st of the Plan Year will continue to
participate in the Plan until their last day actively at work. If all program
conditions are met, (i.e. Company performance and individual performance
warrants a payout), they will receive a prorated award based on the length of
time they participated in the plan during the year.


 
 
Retirements
Employees that retire on or after April 1 of the plan year without a severance
payment are eligible for a prorated STIP award provided:
•    they are at least 55 years of age with a minimum of 10 years of service
from their last hire date
•    have provided the required 3 month notice of retirement as outlined in
Retirement Policy 8101


 
 
Termination for Cause
Employees who are terminated for cause during the
year will not receive an award for the year in which
their employment ended. They will also not be eligible to receive any award not
yet paid at the time of their termination for cause.




Employee Policy Manual        Effective with the 2014 Plan Year         7
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

 
 
Resignation
Employees who resign prior to the STIP payout date will not be eligible for an
award for the previous or current plan year.


 
 
Death
When a participant dies on or after April 1st of the Plan Year, if all program
conditions are met, a prorated award based on the length of their membership in
the Plan during the year will be paid to the participant's estate.


 
 
Administration
 
Setting PMP Objectives
The STIP cycle begins with the establishment of PMP
Objectives. In discussion with their manager and/or team leader, participants
are responsible for the development of their PMP objectives and assigning
weightings.




 
 
Assigning Weights
PMP objectives are weighted according to their relative importance. The total
value of all PMP objectives must equal 100%.


 
 
Reporting Results
By the end of January, annually, managers should have STIP attainment levels
reported to Human Resources for the previous Plan Year.


 
 
 
 
Additional Information
For additional information, please contact your HR Field Representative or
Employee Services by e-mail at Employee_Services@cpr.ca, or toll free at 1 (866)
319-3900.


 
 


Peter Edwards
Vice President
Human Resources and Labour Relations


 
 


Employee Policy Manual        Effective with the 2014 Plan Year         8
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Cross Reference
Policy 2210 - Employment Categories
Policy 3001 - Compensation Program
Policy 5611 - Performance Management Program
Policy 8503 - Compensation & Benefits for Unionized Employees who Temporarily
Assume Non-Unionized Positions
Policy 8101 - Retirement Policy
Policy 3410 – Annual Salary Program


 
(U.S. only disclaimer: This policy statement represents the current policy and
practice of CP regarding the Short Term Incentive Plan for non-unionized
employees and may be changed from time to time by CP without notice. Nothing in
this policy is intended to create any contract, agreement or other obligation by
CP with any of its employees.)

















APPENDIX 1 - Sample STIP Calculations


Level 5 with annual salary of $65,000, PMP rating of Achieves at 100%
Target Award Level
Individual Component
Annual Salary
PMP Rating %
Individual Component Award
10%
50%
$65,000
100%
$3250
Added to
Target Award Level
Corporate Component
Annual Salary
Corporate Component %
Corporate Component Award
10%
50%
$65,000
100%
(at target)
$3,250
STIP Award total $6,500




Employee Policy Manual        Effective with the 2014 Plan Year         9
        

--------------------------------------------------------------------------------

[a1014policy3411shortt_image1.jpg] Policy 3411
Short Term Incentive Plan

Level 4 with annual salary of $85,000, PMP rating of Exceeds at 125%
Target Award Level
Individual Component
Annual Salary
PMP Rating %
Individual Component Award
15%
50%
$85,000
125%
$7,969
Added to
Target Award Level
Corporate Component
Annual Salary
Corporate Component %
Corporate Component Award
15%
50%
$85,000
50%
(Threshold)
$3,188
STIP Award total $11,157



Level 3 with annual salary of $105,000, PMP rating of Achieves at 110%
Target Award Level
Individual Component
Annual Salary
PMP Rating %
Individual Component Award
17.5%
50%
$105,000
110%
$10,106
Added to
Target Award Level
Corporate Component
Annual Salary
Corporate Component %
Corporate Component Award
17.5%
50%
$105,000
0%
(Below Threshold)
$0
STIP Award total $10,106






Employee Policy Manual        Effective with the 2014 Plan Year         10
        